DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/30/2021 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Terminal end 100 from paragraph 45 of the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101 in figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 45 states that the terminal end of the ejector is labeled as element 100 but in figure 9 the terminal end of the ejector is labeled as 101.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16680479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims of this application are present in the claims of the copending 16680479 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “at least one conduit coupled to the convex surface and configured to introduce to the convex surface a primary fluid produced by the vehicle”, it is not clear if this primary fluid is the same fluid as the compressed ambient air of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell (US #10,933,991) in view of Evulet (PGPub #2017/0057648).
Regarding claim 1, Cottrell teaches a propulsion system for an aircraft, comprising: a plenum (112) having an intake port (112, and 114 as seen in figure 5) and an output port (112, and 118 as seen in figure 5); a fan (120) coupled to a motor configured to power the fan (Column 10, lines 24-30), the powered fan configured to compress ambient air entering the intake port (120 as seen in figure 5, and Column 1, lines 44-59); one or more additional outlets (116) fluidically coupled to the plenum (112 and 116 as seen in figure 5) via one or more valves (112, 116, 150 and 151 as seen in figure 5); and a nozzle disposed within the output port (118, 150, and 152 as seen in figure 5), the nozzle comprising a set of vanes (152 as seen in figure 5), wherein: the system operates in a first configuration in which the nozzle vanes are closed and the compressed ambient air exits the plenum only through the one or more valves into the one or more additional outlet (As can be seen in figure 5, the nozzle vanes 152 are closed and the additional outlet valve is open, and Column 9, lines 30-40, and Column 10, lines 4-19), and the system operates in a second configuration in which the one or more valves are closed, the nozzle vanes are open and the compressed ambient air exits the plenum only through the output port (As can be seen in figure 6, the nozzle vanes 152 are open and the additional outlet valve is closed, and Column 8, lines 41-58, and Column 10, lines 4-19).  But, Cottrell does not teach that the additional outlet leads into an ejector.
However, Evulet does teach that the additional outlet leads into an ejector (Paragraph 22, lines 1-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outlet lead into an ejector because Cottrell and Evulet are both aircrafts that can redirect the air leaving the engine to help provide additional stability and control to the system.  The motivation for having the outlet lead into an ejector is that ejectors is that it helps to reduce the negative effects that are generated when the pressurized air from the aircraft is added to the ambient air.
Regarding claim 2, Cottrell as modified by Evulet teaches the system of claim 1, but Cottrell does not teach that the ejectors are rotatable through at least a 90 angle with respect to the plenum.  But Evulet does teach that the ejectors are rotatable through at least a 90 angle with respect to the plenum (Paragraph 28, lines 16-20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ejector be able to rotate at least 90 degrees because Cottrell and Evulet are both aircrafts that can redirect the air leaving the engine to help provide additional stability and control to the system.  The motivation for having the ejector be able to rotate at least 90 degrees is that it allows the ejector to provide support for the aircraft in multiple directions based on where the support is needed to accomplish the aircrafts goals.
Regarding claim 3, Cottrell as modified by Evulet teaches the system of claim 1, but Cottrell does not teach that the one or more ejectors comprise: a convex surface; a diffusing structure coupled to the convex surface; at least one conduit coupled to the convex surface and configured to introduce to the convex surface a primary fluid produced by the vehicle; and an intake structure coupled to the convex surface and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, wherein the diffusing structure -13-FOSTER GARVEY PC165791111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAX (206) 447-9700comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid.  However, Evulet does teach that the one or more ejectors comprise: a convex surface (Paragraph 22, lines 1-22); a diffusing structure coupled to the convex surface (Paragraph 23, lines 1-13); at least one conduit coupled to the convex surface and configured to introduce to the convex surface a primary fluid produced by the vehicle (Paragraph 22, lines 1-22); and an intake structure coupled to the convex surface and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle (Paragraph 22, lines 1-22, and Paragraph 23, lines 1-13), wherein the diffusing structure-13- FOSTER GARVEY PC165791111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAX (206) 447-9700comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid (Paragraph 23, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a primary fluid introduced to the ejector on a convex surface and a secondary fluid introduced by a by an intake that meet and exit through a diffusing structure because Cottrell and Evulet are both aircrafts that can redirect the air leaving the engine to help provide additional stability and control to the system.  The motivation for having a primary fluid introduced to the ejector on a convex surface and a secondary fluid introduced by a by an intake that meet and exit through a diffusing structure is that it allows the ejector to utilize the Coanda effect which helps to have the fluid have a controlled initial mixing with the ambient air which helps to smooth out the transition of the air from the ejector to the free stream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647